UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 96-4131
BARRY GLEN THOMPSON, a/k/a Berry
G. Thompson,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Parkersburg.
Charles H. Haden II, Chief District Judge.
(CR-95-115)

Submitted: October 17, 1996

Decided: October 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, George H. Lancaster, Jr.,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Monica K.
Schwartz, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Barry Glen Thompson appeals the sentence of 144 months impris-
onment he received after his guilty plea to an information charging
that he distributed marijuana, 21 U.S.C.A. § 841 (West 1981 & Supp.
1996), and to Count Three of a federal indictment charging him with
money laundering in violation of 18 U.S.C.A. § 1957(a) (West Supp.
1996). He contends that the district court clearly erred in finding that
he was a leader in the drug offense, USSG § 3B1.1(c),* and that he
possessed a firearm during the drug offense, USSG§ 2D1.1(b)(1).
Finding no error, we affirm.

Between 1988 and 1990, Barry Thompson grew and sold marijuana
on a small scale in North Carolina. During this time, he became
acquainted with Tommy Spangler and the two worked together to
some degree in growing marijuana. Thompson then moved back to
West Virginia where he had grown up. Beginning in 1990, Barry and
his brother, Larry Thompson, were partners in a marijuana business
for several years.

At Barry Thompson's sentencing hearing, John Ellison testified
that Barry Thompson sold marijuana to him in 1991 through Elvis
McVey, a mutual friend. After several months, Thompson cut out
McVey and dealt directly with Ellison. Ellison testified that Tommy
and J.D. Spangler (Tommy's brother), assisted the Thompsons the
year before in cultivating marijuana plants which they maintained in
isolated plots. In return, they received marijuana, some of which
Tommy Spangler sold to Ellison.

In early 1993, the Thompsons proposed that they collaborate with
_________________________________________________________________
*United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                    2
Ellison in growing a large number of marijuana plants in a work shed
on Ellison's property. Barry Thompson told Ellison that he would
receive $5000 and a portion of the marijuana harvest if he partici-
pated. Ellison agreed and proceeded to insulate the building. Mike
Brown, who worked for Ellison as a handyman, helped to finish the
work on the building without the Thompsons' knowledge. The
Thompsons provided the marijuana plants, dirt and trays to grow the
plants in, and a grow light. On the night before Ellison was arrested
in May 1993, the Thompsons, assisted by Ellison, Tommy Spangler,
and J.D. Spangler (Tommy's brother), removed between 70 and 150
plants from the growing shed to be replanted outdoors at a location
unknown to Ellison.

Ellison testified that Barry and Larry usually carried 9 mm pistols
in their vehicles and that he saw them wearing holstered handguns
while they got ready to go out on "four wheelers" with jugs of water
and chemicals; he assumed they were going to cultivate the marijuana
plants they had growing in the woods. He said that once, while Barry
was present, Larry aimed a pistol with a laser sight at his chest and
said jokingly, "See how easy it would be to eliminate a problem."
Elvis McVey testified that Barry said he always carried a weapon and
that he saw a box of bullets in Barry's car which he believed were for
a 9 mm pistol.

On appeal, Larry Thompson also testified and confirmed much of
Ellison's testimony. He denied pointing a gun at Ellison.

Barry Thompson first argues that the two-level role adjustment was
clearly erroneous because the evidence did not establish that he con-
trolled or directed others, claimed a larger share of the profits, or par-
ticipated in an unusual degree. The adjustment is warranted if the
defendant is a leader, organizer, manager, or supervisor; more than
one person may qualify as a leader or organizer. USSG § 3B1.1(c),
comment. (n.4). The district court found that both Barry and his
brother had a position of leadership over Ellison and the Spanglers in
the marijuana conspiracy. We cannot say that this finding is com-
pletely erroneous. The Thompsons initiated the large-scale indoor
growing scheme with Ellison, decided what return he could expect
from his participation, and removed plants at will from Ellison's
building to their own secret outdoor plots. The Spanglers' contribu-

                     3
tions were even more limited. Ellison described Tommy Spangler as
a "gopher."

We also have no difficulty in deciding that the district court's deci-
sion to enhance Thompson's sentence for possession of a firearm dur-
ing the offense was amply supported. While Thompson argues that he
carried a firearm simply because it was a common practice in the
area, the court found that guns are commonly carried for protection
of persons and property and that, in this instance, Thompson was pro-
tecting his marijuana. We cannot find that it was clearly improbable
that the weapon was connected with the offense, as Thompson con-
tends. USSG § 2D1.1, comment. (n.3).

The sentence is therefore affirmed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    4